Filed 11/12/15 P. v. Dodd CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B262274

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA411071)
         v.

FREDERICK DODD,

         Defendant and Appellant.



THE COURT:*
         Frederick Dodd (defendant) appeals from an order denying his petition for
resentencing pursuant to Proposition 47 (Pen. Code, § 1170.18).1 In June 2013, in
exchange for drug treatment and probation, defendant pleaded guilty to possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and admitted the truth of
prior convictions for: (1) possession of a controlled substance in 2007 (Health & Saf.
Code, § 11377, subd. (a)); (2) two counts of second degree burglary in 1997, and 2002
(§ 459); and (3) murder in 1985 (§ 187).
         On December 11, 2014, defendant filed a petition for resentencing pursuant to
Proposition 47. Defendant alleged that he had suffered prior convictions for second

*
         BOREN, P.J.,                           CHAVEZ, J.,                           HOFFSTADT, J.
1        All further references to statutes are to the Penal Code, unless stated otherwise.
degree burglary in 1997, and possession of a controlled substance in 2008. He did not list
any other convictions.
          On January 5, 2015, the trial court denied defendant’s petition ruling that his prior
convictions ruled him ineligible for resentencing.
          We appointed counsel to represent defendant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On August 27,
2015, we advised defendant that he had 30 days within which to personally submit any
contentions or issues which he wished us to consider. No response has been received to
date.
          Proposition 47 created a procedure for recall of sentence for persons currently
serving a sentence for a conviction, whether by trial or plea, of a felony or felonies who
would have been guilty of a misdemeanor under the act had the act been in effect at the
time of the offense. (§ 1170.18, subd. (a).) Such an offender “may petition for a recall of
sentence before the trial court that entered the judgment of conviction in his or her case to
request resentencing” based on the reduced misdemeanor status of the amended offenses.
(Ibid.)
          As relevant here, Proposition 47 amended section 11377 of the Health and Safety
Code. Prior to that amendment, possession of controlled substances in violation of
section 11377 of the Health and Safety Code was a wobbler, i.e., an offense that is
punishable either by imprisonment in the state prison or by incarceration in the county
jail. (Health & Saf. Code, former § 11377; In re Manzy W. (1997) 14 Cal.4th 1199,
1210; People v. Kunkel (1985) 176 Cal.App.3d 46, 51.)
          However, the recall-of-sentence procedure of Proposition 47 is not applicable to
“persons who have one or more prior convictions for an offense specified in clause (iv) of
subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense
requiring registration pursuant to subdivision (c) of Section 290.” (§ 1170.18, subd. (i).)
          Defendant’s conviction for murder in 1985 is a “homicide offense” under
subdivision (e)(2)(C)(iv)(IV) and thus renders him ineligible for resentencing.

                                                2
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3